Mr. Justice Wolf
delivered the opinion of the court.
The appellants have substantially admitted that they are in default in filing their brief in this case. In answer to the motion for dismissal they have filed an elaborate opposition along with an elaborate affidavit of merits. While it is not a legal excuse for appellants to rely on the secretary of this court for a notice of the filing of the transcript (see Cosme v. Sánchez, decided July 24, 1928), yet the fact is that the secretary, as a courtesy, has been in the habit of notifying the attorneys of the filing. In a matter of this kind we have on occasion made our action depend on a consideration oí the possible merits of an appeal.
The appellants have not only presented excuses, more or less justifiable, for their delay, but they have filed their brief. The appellee says the appeal is frivolous and if we were convinced that this was true we should grant the motion. The appellee has not analyzed the brief or the case to attempt to convince us that the appeal is not meritorious. At one time the writer had some idea that there was no real cause of action for reasons not met by the appellants. The court, however, after an examination of the briefs, has sufficient doubts of the frivolity, and hence we shall use our discretion to hea,r the appeal oh its merits. Pagán v. Sellés, 28 P.R.R. 148. *656The appellee will suffer do great prejudice, as no injunction pendente lite stands against Mm.
'Tire motion will be demed.